Case 1:18-cv-25337-KMM Document 12 Entered on FLSD Docket 01/23/2019 Page 1 of 5




                            UNITED STATES DISTRICT COURT                      FILED BY                 D.C.
                            SOUTHERN DISTRICT OF FLO RIDA
                                                                                  JAy 2 2219
                      C IVIL ACTIO N CASE NO .:1:18-CV-25337-KM M                 cANGE
                                                                                   LERKLAE. NOBLE
                                                                                       u,s.Dl sm cm
                                                                                  s.D.OFFtA. - MIAMI
   ANTO NIO CABALLERO ,

         Plainti
               ff,
   VS.

   FARC-EP,ELN,and THE NO RTE DE VALLE CARTEL,

         Defendants,
                                                               /

                            M OTION TO DISM ISS CO M PLA INT

         Iam currently an inm ate serving a federalprison sentence afterpleading guilty to

   narcoticstrafficking. Iam entitled to the protections ofthe FARC'S recenthistoric peace

   agreementwith the Colom bian governmentincluding the am nesty provisions. Inow

   move this Coud pursuantto FederalRule ofCivilProcedure 12(b)(1)and (6)foran
   Orderdism issing the ComplaintforIackofsubjectmatterjurisdiction andfailureto state
   a claim upon which reliefcan be granted.

          Plaintiff'sComplaintmustbe dismissed with prejudiceforIackofsubjectmatter
   jurisdiction because atthe time ofthe terroristacts in 1999 neither he orhisfatherwere
   a U.S.national. 18 U.S.C.j2333(a).TheATA does notprovide subjectmatter
   jurisdiction to award reliefto alienswhowere injured byacts ofinternationalterrorism.
   2.      The factthatPlaintiffhim selfm ay have becom e a U.S.citizen sometime

   between 13-19 years afterthe terroristacts occurred does notm ean thata U.S.national

   was injured in hisorherperson,propedyorbusiness. TheATA doesnotallow alien
   terrorism victim s across the globe to bring an ATA action in U.S.federalcourts ifthey
Case 1:18-cv-25337-KMM Document 12 Entered on FLSD Docket 01/23/2019 Page 2 of 5




   are everable to become a U.S.nationalyears laterafterthe terroristacts occur. Had

   Congress intended otherwise itcould have said 'dany person who everbecomes a U.S.

   national...',ord'nationalofthe United Stateswhowaseverinjured...,butCongressdid
   notdo so. Also,aIIofthe predicate crim inalactstatutes thatare included in the ATA

   itself(18 U.S.C.52331etseq.)clearly require ei
                                                therthatthe actbe perpetrated on a
   U.S.national,orin the United States,orbe com m itted by a U.S.national.

         Subjectmatterjurisdiction can be raised atanytime.Couds are obligated to
   considersua sponte issues thatthe parties have disclaimed orhave notpresented.

   Gonzalezv Thaler,132 S.Ct.641,648 (2012).Subject-matterjurisdiction can neverbe
   waived orforfeited and may be raised atany pointin the Iitigation.M .
   4.     Plaintifrs ATA Com plaintis also time barred. Plaintiffadm its thathis father's

   body was found on August15,1999 so even assum ing Plainti
                                                           ffwas a U.S.nationalat

   the time ofthe terroristact(which he wasnot),the cause ofaction accrued no Iaterthan
   this date. O n January2,2013,Congress amended the ATA'S statute oflim itations to 10

   years from when the cause ofaction accrued. Plaintiff's Com plaintis clearly tim e

   barred because thisATA action was filed m ore than 19 years afterthe cause ofaction

   arose in 1999.

   5.     NeitherPlaintifrs state courtCom plaint(AlienTortStatute and CivilRICO)orthe
   pending ATA Com plaintallege any basis fortolling ofthe Iim itations period. Plainti
                                                                                      ff

   could have broughtthe same orsim ilaraction in Colom bia atany tim e after1999,and

   aIIofthe Defendantswere presentin Colom bia during this tim e period. Colom bian Iaw

   affords a Iegalrem edy fordamages caused by kidnapping,m urderand terroristacts.




                                               2
Case 1:18-cv-25337-KMM Document 12 Entered on FLSD Docket 01/23/2019 Page 3 of 5




   Also,m any m em bers ofthe FARC,ELN and the NVC have been captured and

   im prisoned in both Colom bia and the United States forwellover10 years.

         Plaintiff's Com plaintseeks to have this Courtadoptthe findings and dam age

   awards made bya state courtjudge in a separate action involving completelydi
                                                                              fferent
   causes ofaction.The Florida doctrine ofresjudicata requires identifyofthe causesof
   action Saboffv.St.John'
         .               s Ri
                            verW aterManaqementDist.,200 F.3d.1356,1360 (11th
   Cir.2000).Plaintiffnow brings an entirely new cause ofaction governed byfederalIaw,
   including on the issue ofdam ages. Forexam ple,Plaintiffs ATA Com plaintalleges

   am ounts awarded by the state coud foreconom ic dam ages,non-econom ic dam ages

   and punitive dam ages.
             W ith respectto punitive damages,these sim ply are notavailable in an ATA

   action as a matterofIaw . See Sm ith v.Islam ic Em irate ofAfqhanistan,262 F.supp.zd

   217,240 (S.D.N.Y.2003)(punitive damagesnotavailable underthe ATA,which already
   offerstreble damagesl;Estate ofParsonsv.PalestinianAuth.,715 F.Supp.2d 27,31
   (D.D.C.2010),a#'d.651F.3d 118 (D.C.Cir.2011)(CountSi
                                                      x,whichseekspunitive
   damages,was asseded inconnectionwith the non-ATA claim and mustbe dismissed.).
   lfthis coud is going to extend the ATA to alien victim s Iike Plaintiff,itm ustIim itthe

   dam age award to those dam ages actually suffered afterPlaintiffbecam e a U.S.

   national,and in accordance with well-established federalcom mon law precedent

   governing the elem ents and am ounts forsuch awards ofsurviving adultchildren who

   sufferonly indirectinjuryasa resultofdirectinjuryto an elderly parent.See e.g.
   Pescatore v.Palmera Pineda and FARC,2018W L 5723138 (D.D.C.2018)(awarding



                                                 3
Case 1:18-cv-25337-KMM Document 12 Entered on FLSD Docket 01/23/2019 Page 4 of 5




   $3 million tothe U.S.nationaldecedent's surviving U.S.nationalchildren fortheirnon-

   economicdamages).
          W HEREFORE Defendantrequests entry ofany orderdism issing the Com plaint

   withprejudice.

                                   C ER TIFICATE O F SERVICE

   IHEREBY CERTIFY thaton January 14 ,2019,Imail
                                               ed the signed originalofthis motion
   to the C lerk ofC oud for filing,and it is m y understanding that it willthen be electronically

   served on plaintiff's Iawyers by the Clerk upon filing.



                                               '
                                               T oszt t-aet/tw Le.
                                                                 oh
                                               JosuE cuEsTA LEO N
                                               Register#82760-004
                                               FCITexarkana
                                               FEDERAL CORRECTIONAL INSTITUTIO N
                                               P.O .BOX 7000
                                               TEXARKANA ,TX 75505




                                                  4
                                                                                                     4

             Case 1:18-cv-25337-KMM Document 12           +
                                                  Enteredyon    FLSD Docket 01/23/2019 Page 5 of 5
                                                          '
                                                      *   pz'
                                                          .                                  < = = x =
                                                                                             m ' o ca
                                                                                                    m *o
                                                                                             x O
                                                                                             > '
                                                                                             x cp -
                                                                                                  r
                                                                                                  p
                                                                                                  Hf#.'c
                                                                                                       m
                                                                                             ;N O x. -
                                                                                                     o. (n
                                                                                             > x %
                                                                                             X - v       e      c
                                                                                             > O o
                                                                                                 = x
                                                                                                   o m
                                                                                                     œ
                                                                                             . o x w -
                                                                                             * 0   c >
                                                                                             M           e /
                                                                                             '
                                                                                             kun         oo O
                                                                                             kn          zx X
                                                                                             &




                                                                                            E
                                                                                            œ
                                                                                            = c
                                                                  M. > >     c n
                                                                             u -
                                                                               a
                                                                                            m *
                                                                  D c= p
                                                                  R w .z.    = =             o K
                                                                 c . .-' -
                                                                         >   N'1             < œ
                                                                  > E H
                                                                  =          3. CQ
                                                                      :'m    r5 1            m
                                                                  (>J
                                                                  G 2-R
                                                                      -. g   e+ r
                                                                                             c
                                                                  - > >
                                                                      =      O e
                                                                  PQ < o     >*
                                                                  = o
                                                                     D m
                                                                        c
                                                                     * Z1                                I
                                                                        =
                                                                         =
                                                                         >
                                                                                             k           XI
                                                                                                         lj
                                                                                                         <
                                                                                                         m
 .   t. #                                                                                                 Ct
                                                                                                          '
                                                                                                          *r
                                                                                                           J
@ j'
   *                                                                                                         X
     $                                                                                                       u/
         *
                                                                                                             kzkqu)

                                                                                             U :             tx-'-d':
                                                                                                             4.a.';
                                                                                                                  .




                                                                                     *
